DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims foreign priority to Japanese Patent Application No. 2016-075347, filed April 4, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 24, 2021 in which Claims 3, 4 and 6-11 are cancelled and Claims 1, 2, 5 and 7 are amended to change the breadth of the claims.  Claims 1, 2, 5 and 7 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed January 5, 2021 and August 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 1, 3rd paragraph of the Remarks, filed June 24, 2021, with respect to Claims 1, 2, 5 and 7 have been fully considered and are persuasive. The rejection of Claims 1, 2, 5 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment of Claim 1.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (EP 2829553 A1, provided with the IDS filed 9/07/2017) in view of Anderson (GB 864,144, provided with the attached PTO-892).
Applicant claims a method for producing a water-soluble nonionic cellulose ether powder, comprising the steps of: reacting alkali cellulose with an etherifying agent to obtain a reaction product; washing and draining the reaction product to obtain a water-soluble nonionic cellulose ether having a water content of 30 to 60% by weight; mixing the water-soluble nonionic cellulose ether with such an amount of water of 70°C or higher as to increase the water content by at least 5% and make the water content of the water-soluble nonionic cellulose ether become 55 to 90% by weight to obtain a water-containing water-soluble nonionic cellulose ether having a water content of 55 to 90% by weight; cooling the water-containing water-soluble nonionic cellulose ether  without the use of water; and drying and pulverizing the cooled water-containing water-soluble nonionic cellulose ether having a loose bulk density between 0.20 to 0.60 g/ml.

The instantly claimed method differs from the method disclosed in the Narita EP publication by reciting that the nonionicellulose ether has a loose bulk density between 0.20 and 0.60 g/ml.
	However, the Anderson et al GB patent discloses hydroxypropyl methyl cellulose having a bulk density of 0.32, 0.5 and 0.67 g/cc (see Table I on page 3 of the Anderson 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Narita EP publication with the teaching of the Anderson GB patent to reject the instant claims since both references disclose hydroxypropyl methyl cellulose compounds for use as thickener for building materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a method to prepare hydroxypropyl methyl cellulose as disclosed in the Narita EP publication having a specific bulk density in view of the recognition in the art, as suggested by the Anderson et al GB patent, that hydroxypropyl methyl cellulose having a desired bulk density is effective as a dispersing agent.
Response to Arguments
Applicant's arguments filed June 24, 2021, have been fully considered but they are not persuasive. Applicant argues against the 103 rejection of the claims by disclosing a side-by-side comparison in Table A of a preparation of a nonionic cellulose ether that resulted in a cellulose ether having a loose bulk density of 0.43 g/ml (Exp. 1) and a cellulose ether having a loose bulk density of 0.24 g/ml (Exp. 2) as demonstrated in the Remarks and the 1.132 Declaration by Mitsuo Narita, both filed June 24, 2021.  The only differences noted between Exp. 1 and Exp. 2 was that the cellulose ether was mixed at a temperature of 90ºC in Exp. 1 and the cellulose ether mixed at 20ºC in Exp. 2.  However, the Experiments (Exp.) and side-by-side comparison demonstration are not persuasive since Example 1 of the Narita EP publication clearly discloses crude hydroxypropyl methyl cellulose (i.e, a cellulose ether) being added and dispersed in hot water of 95ºC, which fall within the mixing of cellulose ether at a temperature of 70 to 100ºC as recited in instant Claim 1.  The Narita EP publication also disclose the steps of cooling, drying and pulverizing a nonionic cellulose ether, whereby the Anderson et al GB patent recites loose bulk densities of hydroxypropyl methyl cellulose that meet the .
Accordingly, the rejection of Claims 1, 2, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Narita (EP 2829553 A1) in view of Anderson (GB 864,144) is maintained for the reasons of record. 

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623